FILED
                    UNITED STATES COURT OF APPEALS                           JAN 31 2011

                                                                        MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




RON MOSLEY,                                    No. 08-15327

              Petitioner - Appellant,          D.C. No. CV-05-04260-TEH
                                               Northern District of California,
  v.                                           San Francisco

S. OROSKI,
                                               ORDER
              Respondent - Appellee.




RON MOSLEY,                                    No. 08-15389

              Petitioner - Appellant,          D.C. No. CV-05-04260-TEH
                                               Northern District of California,
  v.                                           San Francisco

S. OROSKI,

              Respondent - Appellee.


Before: ALARCÓN and RYMER, Circuit Judges.

       In light of the Supreme Court’s decision in Swarthout v. Cooke, No. 10-333,

2011 WL 197627 (Jan. 24, 2011) (per curiam), the disposition filed on November

24, 2010 is withdrawn. Further proceedings are stayed pending final resolution of

Cooke v. Solis, 606 F.3d 1206 (9th Cir. 2010), and Clay v. Kane, 384 Fed. App’x
544 (9th Cir. 2010), in this court. The parties are requested to file a notice

memorandum with the Clerk of this court as soon as decisions have been rendered

in these cases.